Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This application is a continuation of 15/520,840, now issued as US Patent 10,557,125, which is a 371 of PCT/EP2015/074550.
The amendment filed on January 5, 2021 has been entered.
Claims 1-19 are pending.

Response to Arguments
 	Applicant’s amendment and arguments filed on January 5, 2021 have been fully considered and are deemed to be persuasive to overcome some of the objections/rejections previously applied.   

Claim Objection
In view of the corrected spelling of DHODH, the objection of claim 1 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devaud (WO 2013/186371 - form PTO-1449 or US Patent 9,334,489 – form PTO-1449. WO 2013/186371 is used for specific disclosure), Jensen (US 2003/0166201 – form PTO-1449), Ganesan (“yeast Dihydroorotate Dehydrogenase as a New Selectable Marker for Plasmodium falciparum Transfection.”  Molecular and Biochemical Parasitology.  2011, 177: 29-34 – form PTO-1449), Xu (G3HAH3_CRIGR. UnitProtKB Database.  2013. – form PTO-892), and White (WO 2012/109329 – form PTO-892).
in vitro method of producing the recombinant protein (page 4).    Regarding claim 16, Devaud also discloses formulating the recombinant protein of interest into a pharmaceutical composition (page 17).  Regarding the inhibitors of claims 1, 4, 9-12, 14-15, and 18-19, Devaud discloses culturing said CHO cell in the presence of an inhibitor of the selectable marker, thus allowing for the selection of the clones comprising the recombinant protein of interest has been amplified (page 17).  
The difference between the reference of Devaud and the instant invention is that the reference of Devaud does not disclose using Cricetulus griseus DHODH having the amino acid sequence of SEQ ID NO:2 as the selectable marker nor using teriflunomide as an inhibitor of said DHODH.  
Regarding claims 1, 9, 11, 14, and 18, Jensen discloses using mammalian inhibitor resistant DHODH as the selectable marker and DHODH inhibitors as the  selection agent to identify stably transformed cells for use in gene therapy ([0033]-[0042]).  Jensen discloses isoxazole derives, such as Leflunomide, as a DHODH inhibitor [0342]).  Ganesan disclsoes using a yeast DHODH as a selectable marker and 
Many mammalian DHODH were known in the art.  Xu discloses a Cricetulus griseus DHODH having 100% sequence identity to SEQ ID NO:4 of the instant application and its cDNA (see page 1 and the sequence alignment below). 
Regarding claims 4, 10, 12, 15, and 19, terifluomide, a metabolite of leflunomide, was a well known inhibitor of DHODH, as disclosed by White ([0013]).
Therefore, in combing the teachings of Devaud, Jensen, Ganesan, Xu, and White, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to replace the prior art selectable marker and selection agents with Cricetulus griseus DHODH and its inhibitor teriflunomide, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Further, the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to modify the selectable marker/selection agent for expression of a recombinant protein of interest.  One of ordinary skill in the art would have had a reasonable expectation of success since Devaud discloses a method of selecting genetically modified cells with an enzymatic selectable marker, Xu discloses Cricetulus griseus DHODH and teriflunomide 
Therefore, the above references render claims 1-19 prima facie obvious.
In response to the previous Office Action, Applicant has traversed the above rejection.  
Applicant argues that none of Devaud, Jensen, Ganesan, Xu, and White, either alone or in combination, teach each of the claim elements recited in the claims because the references do not disclose a mammalian DHODH that is inhibited by at least one DHODH inhibitor. Instead, Applicant argues that (1) Jansen teaches the use of inhibitor-resistant or altered DHODH which is not inhibited by the selection agent such as an DHODH inhibitor, (2) Ganesan is limited to the use of yeast DHODH as a selectable marker for transfection of P. falciparum, using atovaquone and the P. falciparum-specific inhibitors DSM1 and DSM74 as selection agents and Ganesan does not describe DHODH as a marker for use in production of recombinant proteins, the results of Ganesan are specific to transformation of P. falciparum genes using the yeast DHODH,  (3) Devaud also fails to teach or suggest a mammalian DHODH that is inhibited by at least one DHODH inhibitor, as acknowledged by the Action, and (4) White and Xu fail to remedy the deficiencies of Devaud, Jensen, and Ganesan. 
This is not found persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, not disclose DHODH that is not inhibited to DHODH inhibitors/selection agents, but instead, Jensen discloses that inhibitor resistant enzymes (e.g. DHODH) are insensitive to or have reduced sensitivity to one or more inhibitors ([0036]).  Jensen discloses using mammalian inhibitor resistant DHODH as the selectable marker and DHODH inhibitors as the  selection agent to identify stably transformed cells for use in gene therapy ([0033]-[0042]).  Jensen discloses isoxazole derives, such as Leflunomide, as a DHODH inhibitor [0342]).  Therefore, contrary to Applicant’s arguments, Jensen discloses mammalian DHODH that is inhibited by a DHODH inhibitor.  (2) Ganesan disclsoes using a yeast DHODH as a selectable marker and DHODH inhibitors as the selection agent in transfection of a parasite (abstract and page 2).  The selection system of both Jensen and Ganesan is based on DHOH’s essential role in the pyrmidine biosynthetic pathway, wherein inhibition of DHOH leads to inhibition of DNA synthetis and thereby inhibition of cell proliferation.  Therefore, one having ordinary skill in the art would have recognized using DHODH (such as a mammalian DHODH) as a selectable marker and a DHODH inhibitor as a selection agent to select for clones expressing a recombinat protein of interest.  Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious, see MPEP 2143 B. (3) As discussed above, Jensen discloses mammalian DHODH that is inhibited by an DHODH inhibitor and Ganesan disclsoes using a yeast DHODH as a selectable marker and DHODH inhibitors as the selection agent in transfection of a parasite.  Devaud is relied upon for its teaching of an expression vector comprising (a) a nucleotide sequence encoding an enzyme that acts as a selectable marker (pages 1-2) and (b) an expression cassette for expressing a recombinant protein, such as a first expression cassette suitable for cloning of a recombinant protein, such as an antibody Cricetulus griseus DHODH and DHODH inhibitors, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable. 
Applicant argues that the Action uses a combination of five references for its obviousness rejection and the large number of references required to allegedly teach the instantly claimed methods is in itself an indicator that the arguments are based on improper hindsight reasoning.  This is not found persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  Also, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, Jensen discloses using mammalian modified DHODH having reduced sensitivity to DHODH inhibitors as the selectable Cricetulus griseus DHODH and DHODH inhibitors, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.   Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious, see MPEP 2143 B.
Hence the rejection is maintained.
	

Conclusion

	Claims 1-19 are pending.

	Claims 1-19 are rejected.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652                                                                                                                                                                                         

Sequence alignment between the Cricetulus griseus DHODH of SEQ ID NO:2 of the instant application (“Qy”) and the Cricetulus griseus DHODH of Xu (“Db”).


G3HAH3_CRIGR
ID   G3HAH3_CRIGR            Unreviewed;       395 AA.
AC   G3HAH3;
DT   16-NOV-2011, integrated into UniProtKB/TrEMBL.
DT   16-NOV-2011, sequence version 1.
DT   20-JUN-2018, entry version 40.
DE   RecName: Full=Dihydroorotate dehydrogenase (quinone), mitochondrial {ECO:0000256|RuleBase:RU361255};
DE            Short=DHOdehase {ECO:0000256|RuleBase:RU361255};
DE            EC=1.3.5.2 {ECO:0000256|RuleBase:RU361255};
GN   ORFNames=I79_007425 {ECO:0000313|EMBL:EGW04137.1};
OS   Cricetulus griseus (Chinese hamster) (Cricetulus barabensis griseus).
OC   Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
OC   Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
OC   Muroidea; Cricetidae; Cricetinae; Cricetulus.
OX   NCBI_TaxID=10029 {ECO:0000313|EMBL:EGW04137.1, ECO:0000313|Proteomes:UP000001075};
RN   [1] {ECO:0000313|Proteomes:UP000001075}
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=CHO K1 cell line {ECO:0000313|Proteomes:UP000001075};
RX   PubMed=21804562; DOI=10.1038/nbt.1932;
RA   Xu X., Nagarajan H., Lewis N.E., Pan S., Cai Z., Liu X., Chen W.,
RA   Xie M., Wang W., Hammond S., Andersen M.R., Neff N., Passarelli B.,
RA   Koh W., Fan H.C., Wang J., Gui Y., Lee K.H., Betenbaugh M.J.,
RA   Quake S.R., Famili I., Palsson B.O., Wang J.;
RT   "The genomic sequence of the Chinese hamster ovary (CHO)-K1 cell
RT   line.";
RL   Nat. Biotechnol. 29:735-741(2011).
CC   -!- CATALYTIC ACTIVITY: (S)-dihydroorotate + a quinone = orotate + a
CC       quinol. {ECO:0000256|RuleBase:RU361255}.
CC   -!- COFACTOR:
CC       Name=FMN; Xref=ChEBI:CHEBI:58210;
CC         Evidence={ECO:0000256|RuleBase:RU361255};
CC       Note=Binds 1 FMN per subunit. {ECO:0000256|RuleBase:RU361255};
CC   -!- PATHWAY: Pyrimidine metabolism; UMP biosynthesis via de novo
CC       pathway; orotate from (S)-dihydroorotate (quinone route): step
CC       1/1. {ECO:0000256|RuleBase:RU361255}.
CC   -!- SUBCELLULAR LOCATION: Mitochondrion inner membrane
CC       {ECO:0000256|RuleBase:RU361255}; Single-pass membrane protein
CC       {ECO:0000256|RuleBase:RU361255}.
CC   -!- SIMILARITY: Belongs to the dihydroorotate dehydrogenase family.
CC       Type 2 subfamily. {ECO:0000256|RuleBase:RU361255}.
CC   -----------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   -----------------------------------------------------------------------
DR   EMBL; JH000251; EGW04137.1; -; Genomic_DNA.
DR   RefSeq; XP_003501115.1; XM_003501067.3.
DR   RefSeq; XP_007634457.1; XM_007636267.2.
DR   PRIDE; G3HAH3; -.
DR   GeneID; 100756632; -.
DR   KEGG; cge:100756632; -.
DR   CTD; 1723; -.
DR   InParanoid; G3HAH3; -.
DR   KO; K00254; -.
DR   UniPathway; UPA00070; UER00946.
DR   Proteomes; UP000001075; Unassembled WGS sequence.
DR   GO; GO:0005829; C:cytosol; IEA:Ensembl.

DR   GO; GO:0005654; C:nucleoplasm; IEA:Ensembl.
DR   GO; GO:0004152; F:dihydroorotate dehydrogenase activity; IEA:UniProtKB-EC.
DR   GO; GO:0006207; P:'de novo' pyrimidine nucleobase biosynthetic process; IEA:InterPro.
DR   GO; GO:0044205; P:'de novo' UMP biosynthetic process; IEA:UniProtKB-UniPathway.
DR   CDD; cd04738; DHOD_2_like; 1.
DR   Gene3D; 3.20.20.70; -; 1.
DR   HAMAP; MF_00225; DHO_dh_type2; 1.
DR   InterPro; IPR013785; Aldolase_TIM.
DR   InterPro; IPR005720; Dihydroorotate_DH.
DR   InterPro; IPR005719; Dihydroorotate_DH_2.
DR   InterPro; IPR001295; Dihydroorotate_DH_CS.
DR   Pfam; PF01180; DHO_dh; 1.
DR   TIGRFAMs; TIGR01036; pyrD_sub2; 1.
DR   PROSITE; PS00911; DHODEHASE_1; 1.
DR   PROSITE; PS00912; DHODEHASE_2; 1.
PE   3: Inferred from homology;
KW   Coiled coil {ECO:0000256|SAM:Coils};
KW   Complete proteome {ECO:0000313|Proteomes:UP000001075};
KW   Flavoprotein {ECO:0000256|RuleBase:RU361255};
KW   FMN {ECO:0000256|RuleBase:RU361255};
KW   Membrane {ECO:0000256|RuleBase:RU361255};
KW   Mitochondrion {ECO:0000256|RuleBase:RU361255};
KW   Mitochondrion inner membrane {ECO:0000256|RuleBase:RU361255};
KW   Oxidoreductase {ECO:0000256|RuleBase:RU361255};
KW   Reference proteome {ECO:0000313|Proteomes:UP000001075}.
FT   DOMAIN       77    377       DHO_dh. {ECO:0000259|Pfam:PF01180}.
FT   COILED      226    246       {ECO:0000256|SAM:Coils}.
SQ   SEQUENCE   395 AA;  42841 MW;  893A26483C464D1E CRC64;

  Query Match             100.0%;  Score 1987;  DB 187;  Length 395;
  Best Local Similarity   100.0%;  
  Matches  395;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAWRQMRKRALDAAIILGGGGLLFTSYLTATGDDHFYAEYLMPALQRLLDPESAHRLAIR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAWRQMRKRALDAAIILGGGGLLFTSYLTATGDDHFYAEYLMPALQRLLDPESAHRLAIR 60

Qy         61 FTSLGLLPRATFQDSDMLEVRVLGHKFRNPVGIAAGFDKHGEAVDGLYKLGFGFVEVGSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 FTSLGLLPRATFQDSDMLEVRVLGHKFRNPVGIAAGFDKHGEAVDGLYKLGFGFVEVGSV 120

Qy        121 TPQPQEGNPRPRVFRLPEDQAVINRYGFNSHGLSVVEHRLRARQQKQNKLTADGLPLGIN 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 TPQPQEGNPRPRVFRLPEDQAVINRYGFNSHGLSVVEHRLRARQQKQNKLTADGLPLGIN 180

Qy        181 LGKNKTSEDAAADYVEGVRVLGPLADYLVVNVSSPNTAGLRSLQGKAELRRLLAKVLQER 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LGKNKTSEDAAADYVEGVRVLGPLADYLVVNVSSPNTAGLRSLQGKAELRRLLAKVLQER 240

Qy        241 DALKGAQKPAVLVKIAPDLTAQDKEDIASVARELGIDGLIVTNTTVSRPTGLQGALRSEM 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 DALKGAQKPAVLVKIAPDLTAQDKEDIASVARELGIDGLIVTNTTVSRPTGLQGALRSEM 300

Qy        301 GGLSGKPLRDLSTQTIREMYTLTQGRIPIIGVGGVSSGQDALEKIQAGASLVQLYTALTF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGLSGKPLRDLSTQTIREMYTLTQGRIPIIGVGGVSSGQDALEKIQAGASLVQLYTALTF 360

Qy        361 LGPPVVVRVKRELEALLKERGFNTVTEAIGADHRR 395
              |||||||||||||||||||||||||||||||||||
Db        361 LGPPVVVRVKRELEALLKERGFNTVTEAIGADHRR 395